Case 1:17-cr-00548-PAC Document 133 Filed 09/09/19 Page 1 of 2
     Case 1:17-cr-00548-PAC Document 133 Filed 09/09/19 Page 2 of 2



Hon. Paul A. Crotty                                                              Page 2
Judge, Southern District of New York                                  September 9, 2019


       Thank you for considering this request.

                                            Respectfully submitted,

                                            /s/ Sabrina Shroff
                                            Edward Zas
                                            Allegra Glashausser

                                            Counsel for Joshua A. Schulte
